Citation Nr: 0100296	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  96-28 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for multilevel disc 
degeneration of the spine, with probable neurogenic bladder.

2.  Entitlement to an increased disability rating for 
residuals of an ingrown right great toenail and removal of 
the right great toenail, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Jeffrey J. Wood, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from February 1973 to 
February 1976.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in May 1996 by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA), wherein a claim of service connection 
for a spinal disorder was not reopened, and a compensable 
evaluation for ingrown right great toe disability was denied.  
In September 1997, the case was remanded in order to obtain 
additional evidence.  In February 1999, the RO found that new 
and material evidence had been submitted with regard to the 
veteran's claim for service connection for a back disorder, 
reopened that claim, and denied it on the merits.  In May 
1999, the RO awarded a 10 percent rating for ingrown right 
great toe disability, effective as of August 21, 1995, the 
date of receipt of the veteran's claim for increased 
compensation.  

In a decision rendered in January 2000, the Board denied 
service connection for a spinal disorder with probable 
neurogenic bladder, and awarded a 20 percent rating for 
ingrown right great toe disability.  The veteran thereafter 
appealed the Board decision to the United States Court of 
Appeals for Veterans Claims (Court) which, by means of an 
Order issued in May 2000, vacated the Board's January 2000 
decision with regard to the denial of service connection for 
a spinal disorder with probable neurogenic bladder, and the 
denial of a rating in excess of 20 percent for the service-
connected right great toe disability.  The decision below is 
promulgated pursuant to that Order and the accompanying Joint 
Motion for Remand and to Stay Further Proceedings.



REMAND

In the Joint Motion for Remand, it is noted, with regard to 
the veteran's claim for service connection for a spine 
disorder, that there is evidence both supporting and 
contradicting his contentions.  In view of the fact that 
there is conflicting evidence as to whether this disability 
had its origins during his period of service, or is otherwise 
related thereto, the Board is of the opinion that additional 
development of the evidence, in the form of an examination 
whereby this question is addressed and resolved, would be of 
significant probative value.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
____ (2000) (to be codified at 38 U.S.C. § 5103A).

The Board is also of the opinion that the report of a VA 
examination of the veteran's right foot would be helpful in 
ascertaining the severity of his service-connected right 
great toe disability.  As was noted in the Joint Motion for 
Remand, flare-ups of this disability further limit his 
ability to walk; it appears that there are "active phases" of 
this disorder.

In view of the foregoing, therefore, this case is REMANDED 
for the following:

1.  The veteran should be accorded a VA 
examination by the appropriate specialist 
so as to accommodate his claim of service 
connection for a back disability.  In 
addition to identifying the current 
nature of the veteran's back disorder, 
the examining physician should be 
requested to render an opinion as to 
whether that back disorder as likely as 
not had its origins during the veteran's 
active service or is otherwise related to 
that 

service, or is in fact unrelated to 
service.  The veteran's claims folder is 
to be made available to the examiner, for 
his or her review and referral, prior to 
this examination.  All findings, to 
include the opinion requested above, and 
the reasons therefor, are to be set forth 
in a clear, logical and legible manner on 
the examination report.  The examiner is 
to indicate on the examination report 
that he or she has reviewed the veteran's 
claims folder prior to this examination.

2.  The veteran should also be accorded a 
VA examination of his right foot, in 
order to ascertain the severity of his 
service-connected residuals of an ingrown 
right great toenail and removal of the 
right great toenail.  This examination 
should be scheduled, as far as 
practicable, during one of the veteran's 
"active phases" of right foot impairment.  
In particular, the examining physician is 
to indicate on the examination report 
whether the veteran's right foot 
disability is either moderately severe, 
or severe, in nature.  Such findings 
should encompass all functional 
impairment resulting from this disorder.  
All tests indicated are to be conducted 
at this time, and all findings, and the 
reasons therefor, are to be set forth in 
a clear, logical and legible manner on 
the examination report.  The veteran's 
claims folder is to be made available to 
the examiner, for his or her review and 
referral, prior to this examination.  The 
examiner is to indicate on the 
examination report that he or she has 
reviewed the veteran's claims folder 
prior to this examination.


3.  Following completion of the above, 
the RO should review the veteran's 
claims, and determine whether service 
connection for a back disability, 
characterized at this time as multilevel 
disc degeneration of the spine with 
probable neurogenic bladder, and an 
increased disability rating, in excess of 
20 percent, for residuals of an ingrown 
right great toenail and removal of the 
right great toenail, can now be granted.  
If the decision remains in any manner 
adverse to the veteran, he and his 
attorney should be furnished with a 
supplemental statement of the case, and 
with the appropriate period of time 
within which to respond thereto.  The 
case should then be returned to the Board 
for further review, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  He is also advised that failure to report for a 
scheduled VA examination without demonstrated good cause may 
result in adverse action with regard to his claims, to 
include the possible denial thereof.  See 38 C.F.R. § 3.655 
(2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to obtain additional medical 
information.  No inferences regarding the ultimate 
disposition of either claim on appeal should be made.



		
	M. S. SIEGEL
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



